J-A04034-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                  Appellee                :
                                          :
                     v.                   :
                                          :
WILLIAM ANSELL,                           :
                                          :
                  Appellant               :    No. 983 WDA 2014

       Appeal from the Judgment of Sentence Entered May 21, 2014,
            in the Court of Common Pleas of Allegheny County,
           Criminal Division, at No(s): CP-02-SA-0000460-2014

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                   FILED APRIL 17, 2015

      William Ansell (Appellant) appeals from the judgment of sentence

entered May 21, 2014, following his conviction for two summary parking

violations. Upon review, we dismiss the appeal.

      On December 30, 2013, Appellant was issued two traffic citations for

parking his vehicle in a no parking zone on Fairley Road, Ross Township, on

December 6, 2013, and December 8, 2013. Appellant was found guilty of

these parking violations by the magisterial district judge and, following a de

novo hearing on his summary appeal, the trial court also found Appellant

guilty of both offenses. Appellant timely filed a notice of appeal. The trial

court ordered Appellant to file a concise statement of the errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b), and one was filed.       The trial

court then filed its 1925(a) opinion.


*Retired Senior Judge assigned to the Superior Court.
J-A04034-15


      On appeal, Appellant attempts to present a variety of claims for our

consideration. We note, however, that Appellant’s pro se brief is, in large

part, rambling and incoherent, and it does not comply with the Rules of

Appellate Procedure.    Among other violations, Appellant’s brief does not

contain a copy of Appellant’s concise statement of the matters complained of

on appeal as required by Pa.R.A.P. 2111(a)(11), (d). Appellant’s statement

of the   case   contains argument and does not provide           “a balanced

presentation of the history of the proceedings and the respective contentions

of the parties” in violation of Pa.R.A.P. 2117(b). Moreover, Appellant does

not comply with Pa.R.A.P. 2111(a)(9)’s requirement to include a “short

conclusion stating the precise relief sought,” as Appellant’s “conclusion” is

over one single-spaced page long and provides references to exhibits

attached to the brief1 along with accompanying argument.

      The most problematic aspect of Appellant’s brief, however, is its failure

to provide developed arguments in support of any of the issues Appellant

apparently wants this Court to address.        Pa.R.A.P. 2119.     The brief’s

argument section is entirely devoid of any citations to legal authority or the

record and is not divided into distinct claims in violation of Pa.R.A.P.

2119(a)-(c).    Instead, Appellant presents approximately 7 ½ pages of


1
  These exhibits were not made part of the certified record and, accordingly,
this Court may not consider them. See Commonwealth v. Kennedy, 868
A.2d 582, 593 (Pa. Super. 2005) (providing that “this Court may not
consider anything that is not part of the certified record”).


                                     -2-
J-A04034-15


single-spaced narrative, mostly dedicated to a chronicling of events

stemming from what appears to be a longstanding dispute between

Appellant and Ross Township over Appellant’s Christmas display.

      Rule 2101 grants us the authority to dismiss an appeal when the

defects in a brief are substantial. Pa.R.A.P. 2101. The fact that Appellant is

pro se does not excuse his failure to comply with the Rules of Appellate

Procedure. See Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super.

2003) (“[A] pro se litigant must comply with the procedural rules set forth in

the Pennsylvania Rules of … Court.”) While “this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant.” Id. at 251-52. Nor does it entitle him

to have this Court advocate on his behalf. Commonwealth v. Rivera, 685

A.2d 1011, 1013 (Pa. Super. 1996). “When issues are not properly raised

and developed in briefs, [and] when the briefs are wholly inadequate to

present specific issues for review[, this] Court will not consider the merits

thereof.”   Id. (quoting Commonwealth v. Sanford, 445 A.2d 149, 150

(Pa. Super. 1982)).




                                     -3-
J-A04034-15


     The defects in Appellant’s brief are substantial2 and, therefore,

preclude this Court from engaging in meaningful appellate review. For this

reason, we dismiss the appeal.

     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/17/2015




2
  We observe that Appellant’s concise statement of the errors complained of
on appeal also fails to comply with Pa.R.A.P. 1925(b) and serves only to
hinder further our ability to discern the issues on appeal.


                                   -4-